DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 8/8/22 was entered into the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holding member in claims 1 and 11 (identified as separating holder 52 within the specification), a moving portion in claims 1 and 11 (identified as lifter 63), a cover member in claims 1 and 11 (identified as separation cover 3 in the specification), and an urging member in claim 13 (understood as tension spring 8 seen in Figure 6B).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. US 9,272,868 (“Hamada”).
Regarding claim 1, Hamada disclosed a sheet feeding apparatus comprising: 
a stacking portion (10) on which a sheet is stacked; 
a feeding roller (13) configured to feed the sheet stacked on the stacking portion; 
a conveying roller (14) configured to convey the sheet fed by the feeding roller; 
a separating roller (15) that forms a nip portion with the conveying roller and separates the sheet conveyed by the conveying roller in the nip portion; 
a holding member (30) configured to rotatably hold the separating roller; 
a moving portion (seen below the tray in Figure 1) configured to move the stacking portion from a first position at which the sheet stacked on the stacking portion is separated from the feeding roller to a second position at which the sheet stacked on the stacking portion abuts on the feeding roller; and 
a cover member (34) that is movable between a third position (Figure 5) to cover at least a portion of a rotation shaft of the separating roller and to guide the sheet fed by the feeding roller to the nip portion and a fourth position (Figure 6) to expose the portion of the rotation shaft of the separating roller, 
wherein the separating roller is configured to be detachable from the holding member in a state where the cover member is placed in the fourth position (see Figure 6), and 
wherein the cover member placed in the fourth position may move to the third position along with movement of the stacking portion from the first position to the second position (see at least Figures 1 and 2).
Regarding claim 2, Hamada disclosed the cover member is rotatably supported (col. 6, lines 44-47), and the cover member may rotate from the fourth position to the third position by an abutment of the stacking portion on the cover member placed in the fourth position when the stacking portion moves from the first position to the second position (see Figure 1).  
 	Regarding claim 11, Hamada disclosed an image reading apparatus comprising: an image reading portion configured to read an image on a sheet (Figure 1); and a sheet feeding apparatus as demonstrated above with regard to claim 1.
	Regarding claim 15, Hamada disclosed an arm member (41 or the unlabeled arm between rollers 13 and 14) that supports the feeding roller so as to be raised and lowered and has a recessed portion (including a bottom surface), wherein the cover member moves from the fourth position to the third position below the recessed position (Figure 1).   

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653